 1   MICHAEL J. NADER, CA Bar No. 200425
     michael.nader@ogletree.com
 2   RABIA Z. REED, CA Bar No. 317288
     rabia.reed@ogletree.com
 3   OGLETREE, DEAKINS, NASH, SMOAK &
     STEWART, P.C.
 4   500 Capitol Mall
     Suite 2500
 5   Sacramento, CA 95814
     Telephone: 916-840-3150
 6   Facsimile:   916-840-3159
 7   Attorneys for Defendant J.R. SIMPLOT
     COMPANY
 8

 9                               UNITED STATES DISTRICT COURT
10                              EASTERN DISTRICT OF CALIFORNIA
11

12 DENNIS TONY DUTRA, on behalf of                Case No. 2:21-cv-01054-TLN-CKD
   himself and all others similarly situated,
13                                                JOINT STIPULATION TO REQUEST
                  Plaintiff,                      EXTENSION OF TIME TO FILE RULE 12
14                                                MOTION; ORDER
           v.
15
   J.R. SIMPLOT COMPANY, a Nevada
16 corporation; and DOES 1 through 50             Complaint Filed: March 18, 2021
   inclusive,
17
                  Defendant.
18

19

20

21

22

23

24

25

26

27

28

                                                1                Case No. 2:21-cv-01054-TLN-CKD
                JOINT STIPULATION TO REQUEST EXTENSION OF TIME TO FILE RULE 12 MOTION
 1           This stipulation is entered into by and between Plaintiff TONY DENNIS DUTRA
 2   (“Plaintiff”) and Defendant J.R. SIMPLOT COMPANY (“Defendant”) (collectively, the “Parties”),
 3   by and through their undersigned counsel of record, with reference to the following facts and recitals:
 4           WHEREAS, Plaintiff filed his Class Action Complaint in the Superior Court of the State of
 5   California, County of San Joaquin, entitled Dennis Tony Dutra v. J.R. Simplot Company, assigned
 6   Case No. STK-CV-UOE-2021-002402 (“Complaint”) on March 18, 2021. The Complaint was
 7   served on May 14, 2021.
 8           WHEREAS, on June 14, 2021, Defendant removed this case to this Court under the Class
 9   Action Fairness Act.
10           WHEREAS, on June 15, 2021, Defendant sent an email to Plaintiff outlining the arguments
11   for its proposed Rule 12 motion to Plaintiff’s Complaint.
12           WHEREAS, Defendant’s responsive pleading is currently due filed no later than June 21,
13   2021.
14           WHEREAS, the Parties have agreed that a two-week extension for the Parties to meet and
15   confer regarding the issues outlined in Defendant’s correspondence, and assess their respective
16   positions is in the interest of both Parties and the Court.
17           IT IS THEREFORE STIPULATED AND AGREED, by and between the undersigned
18   counsel as follows: The Parties jointly request the Court to provide Defendant with an extension to
19   file a Rule 12 responsive motion by two weeks until July 5, 2021.
20           IT IS SO STIPULATED.
21

22   DATED: June 17, 2021                               JAMES HAWKINS APLC
23

24
                                                        By: /s/ Christina M. Lucio___________
25                                                          James Hawkins
                                                            Christina M. Lucio
26
                                                        Attorneys for Plaintiff
27                                                      DENNIS TONY DUTRA
28

                                                 2                Case No. 2:21-cv-01054-TLN-CKD
                 JOINT STIPULATION TO REQUEST EXTENSION OF TIME TO FILE RULE 12 MOTION
 1
     DATED: June 17, 2021                      OGLETREE, DEAKINS, NASH, SMOAK &
 2                                             STEWART, P.C.

 3

 4
                                               By:
 5                                                   Michael J. Nader
                                                     Rabia Z. Reed
 6
                                               Attorneys for Defendant J.R. SIMPLOT
 7                                             COMPANY

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              3                Case No. 2:21-cv-01054-TLN-CKD
              JOINT STIPULATION TO REQUEST EXTENSION OF TIME TO FILE RULE 12 MOTION
 1                                                ORDER
 2          With good cause appearing, and pursuant to the parties’ agreement and stipulation, it is
 3 hereby ORDERED as follows:

 4          The Court approves an extension to Defendant to file a responsive pleading or motion to
 5   Plaintiff’s Complaint by two weeks, until July 5, 2021.
 6          IT IS SO ORDERED.
 7

 8   DATED: July 21, 2021
                                                               Troy L. Nunley
 9
                                                               United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                         Case No. 2:21-cv-01054-TLN-CKD
                                                   ORDER
